Citation Nr: 1540145	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  08-26 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for scars, residuals of shrapnel wounds to legs, knee, and chin.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran withdrew his appeal of the claim of entitlement to service connection for scars, residuals of shrapnel wounds to legs, knee, and chin, in a May 2015 correspondence.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for scars, residuals of shrapnel wounds to legs, knee, and chin, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2015 correspondence, the Veteran responded that he was withdrawing his hearing request that had been scheduled solely for the issue of entitlement to service connection for scars, residual of shrapnel wounds to legs, knee, and chin; he requested that his appeal be withdrawn.  See April 2015 hearing request letter.

Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the correspondence included the Veteran's name, claim number, and a statement that he no longer wished to have a hearing, because he was withdrawing his appeal.  When the Board received the Veteran's May 2015 correspondence, it had not yet issued a decision on this claim. Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (2015). 

Accordingly, further action by the Board on the service connection claim for scars, residuals of shrapnel wounds to legs, knee, and chin, is not appropriate and the Veteran's appeal should be dismissed.  Id.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for scars, residuals of shrapnel wounds to legs, knee, and chin, is dismissed. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


